IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40914
                          Summary Calendar



                     UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

                               versus

                         TROY DALE WILSON,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                       USDC No. 1:01-CR-64-ALL
                         --------------------
                            March 18, 2003


Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

     Troy Dale Wilson appeals his conviction and sentence after a

jury trial for being a felon in possession of a firearm.    Wilson

was sentenced pursuant to the Armed Career Criminal Act, 18 U.S.C.

§ 924(e).   He contends that 18 U.S.C. § 922(g) is unconstitutional

because the nexus between the act and interstate commerce is

minimal.    Wilson concedes that this argument is foreclosed by



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 02-40914
                                 -2-

circuit precedent but raises it to preserve possible review by the

Supreme Court. He also contends that the evidence was insufficient

to establish his possession of the firearm and that the ACCA

violates the Eighth Amendment’s prohibition against cruel and

unusual punishment and is void for vagueness under the Due Process

Clause.

     As this court has repeatedly recognized, the constitutionality

of 18 U.S.C. § 922(g) is not open to question.     United States v.

Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert. denied, 534

U.S. 1150 (2002).   Wilson has not adequately briefed his remaining

two arguments.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993).    Even if we were to reach these arguments, they lack

merit.    There was ample evidence to support Wilson’s possession of

the firearm, and the ACCA does not violate either the Eighth

Amendment or the Due Process Clause. See Harmelin v. Michigan, 501

U.S. 957, 994 (1991); Kolender v. Lawson, 461 U.S. 352, 357 (1983);

United States v. De Leon, 170 F.3d 494, 496 (5th Cir. 1999); United

States v. Reynolds, 215 F.3d 1210, 1214 (11th Cir. 2000).

     AFFIRMED.




                                  2